By the Court.-
R. sued B. & Co. on a promissory note. B. & Co. admitted the making of the note, but by counterclaim charged partial failure of consideration and breach of the contract for which the note was given, and asked damages exceeding the sum due on the note. Issue on the counter-claim was tried, resulting in a verdict allowing to defendant a sum which, being credited on the note, left due to the plaintiff $>177.82, for which and for all the costs he recovered judgment.
Held: Under section 551, code of civil procedure, (S. & C., 1117), the judgment for costs in favor of the plaintiff was right.

Judgment affirmed.